Per Curiam.

If, as a matter of fact, the respondents failed in their duty to cause their action on the plat to be endorsed thereon “within thirty days after the submission” thereof, Section 711.09, Eevised Code, imposes the unqualified duty upon them to furnish relator, upon demand, the certificate described by that statute. The respondents wholly failed to perform that duty and the statute provides no appeal from that failure. Moreover, no other appellate remedy would be available until the failure of that duty is signified by affirmative action of the respondent, which was never done.
We think that the Court of Appeals properly found that the plat had been under submission to the planning commission for *230more than thirty days without action being taken thereon. The commission’s minutes of December 21, 1965, reflect the fact that it knew that the completed plat was promised to be delivered to one of its members on December 28, 1965, when it was thus delivered, and two meetings of the commission were held subsequent thereto and within thirty days therefrom without any action having been taken on the plat.
The Court of Appeals was, therefore, warranted in granting the writ, and its judgment is affirmed.

Judgment affirmed.

ZimmermaN, Matthias, O’Neill, Herbert, SchNeider and BrowN, JJ., concur.